Citation Nr: 0328148	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  02-13 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of whether the appellant has met the basic 
eligibility requirements for Department of Veterans Affairs 
(VA) disability benefits.


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision letter issued 
by the VA Regional Office (RO) in Manila, the Republic of the 
Philippines, that denied the above claim.

The issue of whether the appellant has met the basic 
eligibility requirements for VA disability benefits is the 
subject of the REMAND herein.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  In a May 1976 decision letter, the RO notified the 
appellant that he had not provided valid documentation 
verifying qualifying military service to meet the basic 
eligibility requirements for VA disability benefits, and the 
appellant did not appeal this decision.

3.  Evidence submitted since the May 1976 RO decision letter 
was not previously submitted, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1976 RO decision letter denying basic eligibility 
for VA disability benefits is final.  38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).

2.  New and material evidence to reopen the claim of basic 
eligibility for VA disability benefits has been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the duty to notify and 
assist has been met to the extent necessary to reopen the 
claim.  Thus, there is no prejudice to the appellant in 
deciding that part of the claim at this time.  VA's duty to 
notify and assist with regard to the merits of the claim is 
discussed in the REMAND herein.       

In May 1976, the RO denied basic eligibility for VA 
disability benefits, and that decision is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a) (2003).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.   

In May 1976, the RO denied basic eligibility based on a 
service department certification that the appellant had no 
qualifying military service for VA purposes.  
The evidence received subsequent to May 1976 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

The evidence associated with the claims file subsequent to 
the RO's May 1976 decision includes a certification from the 
Department of National Defense, Armed Forces of the 
Philippines, which includes a date of birth and birth name 
not previously of record.  Such evidence, presumed credible, 
bears substantially upon the specific matters under 
consideration as it relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.

Consequently, the record contains new and material evidence 
to reopen the claim.


ORDER

New and material evidence having been submitted, the claim to 
establish legal entitlement to VA benefits is reopened; to 
this extent only, the appeal is granted.



REMAND

I.  Recognized service

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.40, 3.41 
(2003) (formerly 38 C.F.R. §§ 3.8 and 3.9, redesignated and 
amended at 66 Fed. Reg. 66767 (Dec. 27, 2001)).  Such 
service, however, must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203 (2003); 
see Quiban v. Veterans Admin., 928 F.2d 1154 (D.C. Cir. 
1991); Dela Pena v. Derwinski, 2 Vet. App. 80 (1992).  

In this case, according to the RO's October 2002 Memorandum 
for File (memo), the United States Army Reserve Personnel 
Command (ARPERSCOM, formerly ARPERCEN) has certified that the 
appellant had no service as a member of the Army of the 
United States, or the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces.  In the October 2002 memo, the RO listed 
the appellant's personal information provided to ARPERSCOM, 
which included the appellant's reported date of birth in 
1921.  The evidentiary record, however, reflects personal 
information different than that provided to ARPERSCOM.  A 
December 1975 certification from the Department of National 
Defense, Armed Forces of the Philippines, documents the 
appellant's birth date as exactly one year earlier in 1920.  

There is nothing in the claims file to suggest ARPERSCOM 
conducted a records search with the 1920 date of birth.  
Although the December 1975 certification from the Department 
of National Defense was itself dated prior to the RO's May 
1976 decision, it was not received by the RO until 1977, and 
the October 2002 memo only lists the 1921 date of birth.  

In addition, the December 1975 certification has a different 
birth name for the appellant.  

Consequently, the record contains additional evidence that 
would warrant a further request to the service department to 
verify or recertify additional military service.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 82 (1994); see also 
Laruan v. West, 11 Vet. App. 80, 82 (1998) (observing that if 
there is reason to believe that information provided to 
service department was erroneous, e.g., misspelled name, VA 
may be required to resubmit request for information to 
service department).

The claims file indicates that the original claims folder was 
destroyed.  Although the record contains documents related to 
the RO's 1975 request for verification of service, the actual 
certification from the service department is not record.  
Because this case is being remanded for additional 
development, the RO should attempt to obtain the results of 
any previous service department verifications of service, 
including the certification relied upon in denying the claim 
in May 1976, to ensure that all of the appellant's personal 
information of record has been used to verify service.  

II.  Duty to notify and assist

The President of the United States signed into law in 
November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).   Under the VCAA, VA's duty to notify 
and assist has been significantly expanded.  As the case must 
be remanded for service reverification, the RO should also 
ensure development of the claim is in full compliance with 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that section 5103(a), as amended by VCAA, 
and § 3.159(b), as recently amended, require VA to inform 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA failed to do 
so).

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1).  Because this case is being remanded for 
additional development, the RO should take this opportunity 
to inform the appellant of the requisite time allowed to 
respond to an RO request for additional information or 
evidence.

An appellant will be accorded full right to representation in 
all stages of an appeal by a recognized organization, 
attorney, agent, or other authorized person.  38 C.F.R. 
§ 20.600 (2003).  In submissions to VA, such as the September 
2002 VA Form 9, Appeal to Board of Veterans' Appeals, the 
appellant has expressed a desire to obtain representation 
from an accredited representative.  In connection with these 
stated intentions, he has requested VA's assistance in 
providing any pertinent information and the necessary forms 
for securing representation.

Accordingly, this claim is REMANDED to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all duty to notify obligations 
have been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, as 
well as 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable legal 
precedent.

2.  The appellant must be provided 
opportunity to appoint a representative.  
The RO should provide appropriate assistance 
to the appellant in this regard, and an 
appropriate amount of time must also be 
provided to the appellant and any newly 
appointed representative to present 
additional argument and/or evidence.

3.  The RO must contact ARPERSCOM and 
request reverification of service.  The 
request should clearly ask ARPERSCOM to 
document that its reverification of service 
encompassed a search under all personal 
information not previously considered.  Also 
request a copy of any previous 
certifications from ARPERSCOM.

4.  The RO must readjudicate the appellant's 
claim, with application of all appropriate 
laws and regulations, including 
consideration of any additional information 
obtained as a result of this remand.  If the 
decision with respect to the claim remains 
adverse to the appellant, he and his 
representative, if any, should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.  

The appellant need take no action until he is so informed.  
He has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, §302, 108 Stat. 4645, 4658 (1994), 38U.S.C.A. 
§5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

